    Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 1 of 49 PageID #:3616




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CHRISTY MALLORY,                                    )
                                                    )
                Plaintiff,                          )
                                                    )           No. 18 C 4364
        v.                                          )
                                                    )           Judge Sara L. Ellis
RUSH UNIVERSITY MEDICAL CENTER,                     )
an Illinois not-for-profit corporation,             )
                                                    )
                Defendant.                          )

                                     OPINION AND ORDER

        Plaintiff Christy Mallory alleges that she sustained severe and permanent injuries when

she slipped and fell on a puddle of liquid in Defendant Rush University Medical Center’s

hospital building. In June 2018, Mallory filed a complaint asserting negligence against Rush.

As discussed further, the ensuing litigation has not gone smoothly (to put it mildly).

        At issue here are motions and requests filed by both parties. Mallory moves to vacate

four orders the magistrate judge entered sanctioning her or her counsel on the basis that the

magistrate judge did not have authority to issue the orders. Rush moves to dismiss this case with

prejudice as a sanction under Federal Rule of Civil Procedure 41(b) or the Court’s inherent

authority. 1 Rush also seeks sanctions under Federal Rule of Civil Procedure 11 awarding the

attorneys’ fees it incurred in responding to Mallory’s motion to vacate and replying to Mallory’s

opposition to Rush’s motion to dismiss. Because Mallory did not raise her challenge to the

magistrate judge’s authority before the magistrate judge or in a timely manner before this Court,

the Court denies her motion to vacate the magistrate judge’s sanctions orders [214]. The Court


1
 Mallory filed her response to Rush’s motion to dismiss on December 17, 2020, a day after it was due.
She then filed a motion asking the Court to accept her December 17 response as timely filed. The Court
grants Mallory’s motion [221].
     Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 2 of 49 PageID #:3617




also exercises its discretion to deny Rush’s requests for Rule 11 sanctions. However, the Court

grants Rush’s motion to dismiss with prejudice [208] because there is a clear record of delay and

contumacious conduct on the part of Mallory’s counsel, and less drastic sanctions would be

ineffective. Therefore, the Court dismisses this case with prejudice pursuant to Rule 41(b).

                                           BACKGROUND

I.       Delay, Missed Deadlines, and Requests for Extensions

         After Mallory initiated this suit in June 2018, the district judge 2 ordered the parties to

exchange Mandatory Initial Discovery Pilot (“MIDP”) disclosures by October 11, 2018 and to

complete all fact discovery, including discovery with respect to Mallory’s treating physicians, by

April 12, 2019. Doc. 16. The district judge also referred the case to the assigned magistrate

judge for discovery supervision. As part of this supervision, the magistrate judge ordered each

party to serve written discovery requests by October 18, 2018, serve responses to these requests

by November 18, and identify any issues it had with the opposing party’s discovery responses by

December 6. Doc. 18.

         Mallory’s counsel, Calvita J. Frederick, failed to comply with these deadlines from the

start; she served Mallory’s MIDP disclosures five days late and her written discovery responses

more than two weeks late, and she failed to identify any issues with Rush’s written discovery

responses by the December 6 deadline. See Doc. 20 at 2–3; Doc. 20-1 at 1; Doc. 35-1 at 15, 23.

The magistrate judge subsequently gave Frederick until December 31 to identify any such issues,

Doc. 24, but she did not meet this deadline either. Instead, she requested an extension of the

deadline after it had already passed. Doc. 25. The magistrate judge again extended the deadline

for Frederick to identify any issues with Rush’s written discovery—this time until January 22,


2
 Two other district judges oversaw this case before the Executive Committee assigned it to the
undersigned in October 2019.

                                                    2
  Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 3 of 49 PageID #:3618




2019—but required her to identify these issues in a motion to compel. Doc. 27. Frederick

missed this deadline as well. Almost three weeks after the January 22 deadline, Frederick sought

another extension of time. Doc. 29. The magistrate judge denied the request this time, noting

the previous extensions he had already provided and the importance of “clos[ing] the loop on

written discovery before moving forward with oral discovery.” Doc. 32. Thereafter, on

February 25, 2019, Frederick moved the district judge to extend the fact discovery deadline by

sixty days. Doc. 37. The district judge denied her request. Doc. 41.

       On March 21, 2019 (shortly before the original close of fact discovery), the magistrate

judge expressed his concern with “the level of diligence Plaintiff has exercised in meeting her

discovery obligations” regarding the disclosure of her treating physicians, Doc. 47 at 1–2, and he

extended the fact discovery deadline by two months at Rush’s request because of Mallory’s

failure to accurately and timely disclose her treating physicians, Doc. 48 at 10; Doc. 54. Fact

discovery closed on June 11, 2019.

       As the litigation progressed, Mallory’s counsel continued to show an inability to meet the

deadlines set by the judges overseeing the case, and she regularly sought last-minute extensions

when she ran up against these deadlines. On the day Mallory’s Rule 26(a)(2)(C) expert

disclosure was due, June 20, 2019, Frederick sought a seven-day extension to serve the

disclosure, claiming that she severely sprained her foot, was on pain medication, and her car

malfunctioned and stranded her on the highway the day before the disclosure was due. Doc. 58.

Consequently, she was “distracted and unable to focus and complete the disclosures in the time

allotted.” Id. at 2. The magistrate judge granted the request. Doc. 60. Yet, despite the

extension, the record indicates that Mallory never served an expert disclosure.




                                                3
    Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 4 of 49 PageID #:3619




        On July 29, 2019, Rush moved for summary judgment. Doc. 67. The district judge gave

Mallory until August 22 to respond, Doc. 72, but she did not meet this deadline. Instead,

Frederick waited until the day before the response was due to seek a twenty-one-day extension.

Doc. 73. She claimed that “an unusually heavy workload, which included a number of lengthy

pleadings and several emergency matters” prevented her from completing her response on time.

Id. at 1. The district judge gave Mallory an additional four weeks to respond to Rush’s summary

judgment motion, 3 Doc. 75, but Frederick again could not meet the deadline, claiming an

“unusually heavy workload, which included a number of lengthy pleadings and several

emergency matters” (again) coupled with the effort it took to send her two daughters off to

college, Doc. 78 at 1–2. She sought a three-day extension, which the district judge granted. Id.

at 2; Doc. 83.

        On February 19, 2020, the Court denied Rush’s motion for summary judgment because

factual issues existed regarding whether the puddle on which Mallory slipped was open and

obvious, whether Rush had notice of the puddle, and whether Mallory’s slip and fall proximately

caused her injuries. Doc. 88. In light of the Court’s summary judgment ruling, Rush re-filed a

motion to compel that the magistrate judge had denied without prejudice in July 2019 because of

Rush’s pending summary judgment motion. Docs. 65, 71. The motion asked the magistrate

judge to compel Mallory to execute and produce authorizations to obtain certain medical records.

Doc. 65 at 1; Doc. 91 at 1. The day her response was due (March 6, 2020), Frederick sought a

five-day extension due to an “unusually busy” schedule in the last two weeks. Doc. 93 at 1. The

magistrate judge granted the motion and was even more accommodating than Frederick

requested, as he gave her until March 20 to file her response. Docs. 95, 96.

3
  In her motion for an extension of time, Frederick asserted that Rush’s summary judgment motion relied
upon exhibits that it did not file with its motion. The four weeks gave Rush one week to file any exhibits
that were not already on file, and Mallory three weeks to respond after that.

                                                    4
    Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 5 of 49 PageID #:3620




        On March 16, 2020, the Chief Judge of the District Court issued Amended General Order

20-0012, which addressed the COVID-19 public emergency. Doc. 97. Although the amended

general order extended currently set deadlines by twenty-one days, id. at 1 (¶ 1), it did not affect

the authority of judges to otherwise enter orders in their cases, id. at 4 (¶ 10). The magistrate

judge immediately thereafter ordered that Mallory’s March 20 response date still stood. Doc. 98.

But Mallory did not file a response by March 20, and the magistrate judge granted Rush’s

motion to compel on March 22. Doc. 100. The magistrate judge gave Mallory until April 13 to

execute and return the necessary medical authorizations.

        Mallory did not comply with this deadline either. Instead, on the day the authorizations

were due, she moved to vacate the magistrate judge’s March 22 order because, among other

things, the magistrate judge should have given her additional time to respond given the extended

deadlines provided by the District’s COVID-19 general orders and because Frederick “is in a

high-risk category for exposure to Covid-19 [for] several reasons, has not been feeling very well,

has been working very little, and has no way to do legal research from home.” Doc. 103 at 2–3.

The magistrate judge denied Mallory’s motion to vacate and, accounting for the extension of

deadlines authorized by the District’s second amended general order regarding COVID-19, gave

Mallory until May 11 to return the executed authorizations required by the March 22 order.

Docs. 107, 109. On May 11, however, Mallory provided an improperly executed authorization,

and the hospital that maintained the records at issue would not produce the records based on the

invalid authorization. Doc. 119 at 2–3. This necessitated yet another motion to compel from

Rush, and it does not appear that Mallory provided a proper authorization until late June 2020. 4



4
 On or about July 1, Rush informed the magistrate judge that it wished to withdraw its motion to compel.
Doc. 122. The Court presumes Rush did so because Mallory had provided a properly executed
authorization by then.

                                                   5
  Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 6 of 49 PageID #:3621




       Meanwhile, Mallory moved on May 11, 2020 for leave to re-open discovery, arguing that

because her treatment was ongoing, new treaters had emerged, and that Rush had recently

disclosed previously undisclosed witnesses and record custodians. Doc. 111. The magistrate

judge denied the motion without prejudice because the issue of whether to re-open fact discovery

was not yet ripe based on the parties’ briefing. Doc. 117. Mallory later renewed her motion,

asking for discovery to re-open so that she could depose the new medical providers who had

been treating her since September 2019 and obtain discovery from the witnesses Rush had

recently disclosed. Doc. 135.

       On July 15, 2020, Rush served a Rule 26(a)(2)(B)–(C) disclosure and report from its

retained medical expert witness, Dr. Scott Cordes. Doc. 138 at 1; Doc. 179-1 at 28–40. After

Frederick issued a subpoena seeking certain records from Dr. Cordes, Rush moved to quash the

subpoena. Doc. 138 at 1–2. On the same day it moved to quash the subpoena (August 4), Rush

also moved to strike Mallory’s second supplemental responses to interrogatories and requests for

production. Doc. 136. The magistrate judge gave Mallory until August 11 to respond to Rush’s

motion to quash because Dr. Cordes’ deposition was scheduled for August 17, and until August

19 to respond to Rush’s motion to strike. Doc. 139. Frederick sought an extension for Mallory’s

response to the motion to quash, which the magistrate judge extended to August 19 based on her

demonstration of good cause. Docs. 140, 142. Frederick filed this response on August 19, but

she also moved for an additional eight days to finish Mallory’s response to Rush’s motion to

strike. Doc. 147. In doing so, Frederick misrepresented that the magistrate judge had only given

her seven days to respond to the motion to strike (he had given her fifteen days) and asserted that

her ability to prepare the response “should not be prejudiced by a time crunch she did not

create.” Id. at 2–3. Notably, however, Frederick was able to file a fifteen-page motion to strike



                                                 6
  Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 7 of 49 PageID #:3622




Dr. Cordes’ expert opinion on August 21, just two days after the August 19 deadline. Doc. 151.

Even so, the magistrate judge gave Mallory until August 28 to file her response to Rush’s motion

to strike. Doc. 154.

       On September 9, 2020, the magistrate judge denied Mallory’s request to depose her own

treating providers—whom Mallory had known about since September 2019—because her “lack

of diligence in prosecuting this case” did not provide good cause for the request. Doc. 165 at 1.

Nonetheless, the magistrate judge did grant Mallory’s request to re-open discovery in part so that

she could depose Rush’s newly disclosed witnesses. Yet, despite this ruling, it does not appear

that Frederick ever deposed these witnesses. In fact, it does not appear that she has taken a

single deposition in this case.

       On September 11, 2020—more than two years into the litigation—Frederick filed a

notice purporting to voluntarily dismiss Mallory’s action without prejudice under Rule

41(a)(1)(A). Doc. 172. The magistrate judge explained that the notice of dismissal was

ineffective because, at this stage of the litigation, a court order was necessary to dismiss the

action. Doc. 174 (citing Fed. R. Civ. P. 41(a)(1)(A)(i)). Frederick thereafter filed a motion for

voluntary dismissal without prejudice with this Court. Doc. 175. On November 9, the Court

found that dismissal without prejudice was inappropriate because, among other things, “the

record [was] replete with instances of delay and lack of diligence,” “the dismissal request was a

desire to use the September 11 motion for reconsideration as ‘a vehicle to spew parting shots’ at

the magistrate judge” (more on this below), and the Court was concerned that Frederick believed

dismissal “would enable her to ‘evade the rulings of this court’ or be assigned ‘a different set of

judges’ when refiling her case.” Doc. 211 at 7–8, 10–12 (citations omitted). The Court gave

Mallory the opportunity to withdraw her motion, which she did on November 17. Doc. 213.



                                                  7
  Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 8 of 49 PageID #:3623




The same day, though, Mallory moved to vacate four sanctions orders issued by the magistrate

judge between August 2020 and October 2020. Doc. 214.

II.    The Magistrate Judge’s Sanctions Orders

       The four sanctions orders Mallory challenges all relate to Frederick’s conduct in

connection with Rush’s retained medical expert witness, Dr. Cordes.

       The August 24 Order. As noted, after Frederick issued a subpoena seeking certain

documents from Dr. Cordes, Rush moved to quash the subpoena. On August 24, the magistrate

judge granted Rush’s motion and ordered Mallory to pay the attorneys’ fees Rush incurred in

filing the motion (the “August 24 Order”). Doc. 156. The magistrate judge found the subpoena

improper because Dr. Cordes’ expert report presumably included the information required by

Rule 26(a)(2)(B), and Mallory failed to identify any subpoenaed document or information on

which Dr. Cordes relied that she did not “already possess or have access to in this litigation.” Id.

at 1. The magistrate judge based his fee award on Federal Rule of Civil Procedure 45(d)(1), id.,

which requires “[t]he court for the district where compliance” with a subpoena is required to

enforce the issuing attorney’s duty to “avoid imposing undue burden or expense” on the

subpoenaed party by “impos[ing] an appropriate sanction,” such as an award of reasonable

attorneys’ fees, on an attorney who fails to comply with this duty, Fed. R. Civ. P. 45(d)(1). The

magistrate judge ordered Rush to file a petition for fees, which it did (requesting $7,400 in fees),

and Mallory to respond to the petition, which she did not do. After reviewing Rush’s fee

petition, the magistrate judge awarded Rush $3,148 in attorneys’ fees. Doc. 173.

       The September 30 Order. On September 11, Mallory filed a motion asking the

magistrate judge to reconsider the August 24 Order granting Rush’s motion to quash. Doc. 171.

In entering and continuing the motion for reconsideration, the magistrate judge explained that if



                                                 8
  Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 9 of 49 PageID #:3624




he denied the motion, he would “provide Defendant an opportunity to submit a second fee

petition for attorney fees it incurs in connection with the response to the motion.” Doc. 174.

       On September 30, the magistrate judge denied Mallory’s motion for reconsideration.

Doc. 195. The magistrate judge concluded that the motion “largely rehashe[d] the same

arguments” he rejected in ruling on Rush’s motion to quash and raised a new argument that he

rejected “as unfounded” in his ruling on another motion. Id. at 3–5. Because he denied the

motion for reconsideration, the magistrate judge permitted Rush to submit a “second fee petition

for fees incurred in responding to Plaintiff’s motion for reconsideration” (the “September 30

Order”). Doc. 194. The September 30 Order did not expressly identify the statutory authority

for this award of fees, but the magistrate judge later clarified that this award was also pursuant to

Rule 45(d)(1). Doc. 199. The magistrate judge permitted Rush to file a second petition for fees

in connection with the motion for reconsideration, which it did (requesting $4,221 in fees), Doc.

198 at 7, and Mallory to respond to the petition, which she (again) did not do. The magistrate

judge awarded Rush $3,387 in attorneys’ fees and explained that Frederick, not Mallory, was to

pay the attorneys’ fees awarded by both the August 24 and September 30 Orders ($6,535 in total)

because she was “the individual who failed to comply with Rule 45.” Doc. 199.

       The October 19 Order. On September 9, Rush moved to compel Mallory to pay Dr.

Cordes a cancellation fee because Frederick improperly cancelled his deposition. Doc. 167 at 1.

Specifically, Frederick scheduled Dr. Cordes’ deposition for August 17, 2020; Rush confirmed

that Dr. Cordes would appear for the scheduled deposition and informed Frederick that if she

cancelled the deposition after August 10, it would charge her a $2,000 cancellation fee to

compensate Dr. Cordes for the time he was not able to see patients on August 17; and then,

without giving Rush advance notice, Frederick filed a motion at 11:12 p.m. on August 10 asking



                                                  9
    Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 10 of 49 PageID #:3625




for an extension of time to depose Dr. Cordes, in which she indicated that she could not take Dr.

Cordes’ deposition on August 17.

        On October 19, the magistrate judge granted Rush’s motion in part and ordered Mallory

to pay Rush $1,000 “for failing to timely cancel Dr. Cordes’[] deposition” (the “October 19

Order”). Doc. 200; Doc. 201 at 8. The magistrate judge based this award on Federal Rule of

Civil Procedure 26(b)(4)(E), which “requires a party taking an expert witness’[] deposition to

‘pay the expert a reasonable fee for time spent in responding to discovery’ . . . except where

‘manifest injustice would result,’” Doc. 201 at 4 (quoting Fed. R. Civ. P. 26(b)(4)(E)(i)), and his

“inherent power to require Plaintiff to pay a fee for an untimely cancellation of an expert witness

deposition,” id. at 5.

        The October 20 Order. On August 21, Mallory moved to strike the expert opinion and

bar the testimony of Dr. Cordes. Doc. 151. Mallory argued that Dr. Cordes’ expert report was

deficient because it did not disclose several items required by Rule 26(a)(2). Mallory also

accused Rush of violating her privacy rights under the Health Insurance Portability and

Accountability Act (“HIPAA”) by obtaining her medical records without authorization and

providing them to Dr. Cordes for review. Mallory represented that she had filed a complaint

with the U.S. Department of Health and Human Services’ Office of Civil Rights and was seeking

payment of more than $1.75 million for Rush’s allegedly willful HIPAA violations. 5 Rush

responded to Mallory’s motion but also moved separately for an entry of sanctions, arguing that

Mallory’s motion to strike violated Rule 11. Docs. 179, 180.

        On September 21, the magistrate judge denied Mallory’s motion to strike. Doc. 188.

The magistrate judge noted that the court had entered a HIPAA order in August 2018, which


5
 Mallory did not provide the magistrate judge or Rush with a copy of the HIPAA complaint. Doc. 180 at
11; Doc. 188 at 5.

                                                 10
    Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 11 of 49 PageID #:3626




permitted Rush to seek Mallory’s “private health information for the purpose of litigating this

case,” and that Mallory’s failure to address this order in her motion violated the American Bar

Association’s Model Rule of Professional Conduct 3.3(a)(2), 6 id. at 3–4, which prohibits an

attorney from knowingly “fail[ing] to disclose to the tribunal legal authority in the controlling

jurisdiction known to the lawyer to be directly adverse to the position of the client and not

disclosed by opposing counsel,” Model Rules of Pro. Conduct r. 3.3(a)(2) (Am. Bar Ass’n 9th

ed. 2019). Moreover, Mallory waited more than a year-and-a-half after she received notice of

Rush’s medical record subpoenas before asserting the purported HIPAA violations. As for Dr.

Cordes’ expert opinion, the magistrate judge denied Mallory’s “request to strike Dr. Cordes’[]

report or bar his testimony as frivolous.” Doc. 188 at 5–6. The magistrate judge also rejected

Mallory’s claim that Rush was required to provide free copies of the documents Dr. Cordes

considered in his report.

        On October 20, the magistrate judge granted Rush’s related motion for sanctions (the

“October 20 Order”). Doc. 203. The magistrate judge concluded that Mallory’s motion to strike

Dr. Cordes’ expert opinion warranted sanctions “pursuant to Rule 11 and the court’s inherent

authority” because “Plaintiff’s arguments were frivolous and not well-founded.” Id. at 4. In

particular, “Plaintiff lacked evidentiary support for her repeated assertions that [Rush] obtained

her medical records without authorization” and groundlessly claimed that Dr. Cordes’ expert

report did not comply with Rule 26(a)(2)(B). Id. at 4–5.

        The magistrate judge ordered Frederick to pay Rush its attorneys’ fees and expenses

associated with Mallory’s motion to strike and Rush’s subsequent Rule 11 motion, Doc. 203 at 6,

and permitted Rush to file a third petition for fees, which it did, requesting $13,457 in fees, Docs.

6
  The American Bar Association’s Model Rules of Professional Conduct (“ABA Model Rules”) govern
the conduct of attorneys practicing in the Northern District of Illinois. N.D. Ill. L.R. 83.50; Hernandez v.
Helm, No. 18 C 7647, 2019 WL 5922233, at *2 (N.D. Ill. Nov. 12, 2019).

                                                     11
    Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 12 of 49 PageID #:3627




202, 204. The magistrate judge also allowed Mallory to respond to Rush’s petition for fees, but

she refused to do so for a third time. On November 4, the magistrate judge awarded Rush $9,206

in fees in connection with its Rule 11 motion. Doc. 207. In the same order, the magistrate judge

closed the discovery referral and returned the case to the Court.

        In total, the magistrate judge ordered Mallory and Frederick to pay $16,741 in attorneys’

fees. It appears that Frederick has paid all amounts due, 7 although she had to seek two

extensions of time to comply with the deadlines for payment along the way. Docs. 205, 216.

III.    Frederick’s Allegations Against the Magistrate Judge

        Since the beginning of this litigation, Frederick has repeatedly expressed her belief that

the magistrate judge is biased against her and her client, who are both African American females.

In her February 25, 2019 motion to extend the fact discovery deadline, Frederick asserted that

the magistrate judge appeared “ready and willing to favor procedure over substance and chop the

Plaintiff off at the knees” and that she did not believe Mallory could “get a fair hearing in fro[nt]

of” the magistrate judge. Doc. 37 at 5–6. Later, in her April 13, 2020 motion to vacate the

magistrate judge’s March 22, 2020 order granting Rush’s motion to compel, Frederick asserted

that the ruling “singled Plaintiff and/or her counsel out for disparate treatment.” Doc. 103 at 3.

Three months later, in a July 13 email to the magistrate judge and opposing counsel, Frederick

asked that the case be removed from the magistrate judge “for bias.” Doc. 190-1 at 66. The

following day, in an email to Rush’s counsel, Frederick claimed that certain actions by the

magistrate judge were improper and that she was going to “move outside of the court” to have




7
  Frederick has submitted proof that she paid $12,243 by December 31, 2020. Doc. 223-10. The
remaining balance was not due until February 1, 2021. Doc. 207. Frederick did not seek an extension of
the February 1 due date, and Rush has not notified the Court that Frederick failed to meet this deadline, so
the Court assumes she did.

                                                    12
    Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 13 of 49 PageID #:3628




the magistrate judge removed for bias. Id. at 75. Yet at no point in this litigation has Frederick

ever formally moved to have the magistrate judge recuse himself or be disqualified.

        As noted, Mallory filed a motion on September 11, 2020, asking the magistrate judge to

reconsider his order granting Rush’s motion to quash her subpoena to Dr. Cordes. In this

motion, Frederick’s assertions of bias against the magistrate judge dropped to a new, troubling

level. The magistrate judge characterized these assertions as “vitriolic attacks” on him that

disrupted “the administration of justice” and violated several model rules of professional

conduct, such as ABA Model Rules 3.5(d), 8.2(a), and 8.4(d). 8 Doc. 184 at 1. The Court agrees

with the magistrate judge’s assessment; most egregious in the Court’s eyes were Frederick’s

implication that the magistrate judge has exhibited bias based on racism (“It is easy for this Court

to presume the defendant has acted properly and Plaintiff has not because of its implicit bias,

displayed so frequently herein. . . . The racism that overruns the criminal justice system in this

country is alive and well in the civil arena as well.”), Doc. 171 at 9–10, and the motion’s

concluding sentence which, apparently comparing the magistrate judge to the police officers

involved in the tragic death of George Floyd, stated that the magistrate judge’s “knee is on my

neck and I cannot breathe,” id. at 10.

        Frederick filed the motion for reconsideration eight minutes before she filed the notice

purporting to voluntarily dismiss Mallory’s action without prejudice. Given this timing, the

magistrate judge found—and this Court later agreed—that “the motion for reconsideration was

merely a vehicle to spew parting shots at” the magistrate judge and that Frederick appeared to


8
  ABA Model Rule 3.5(d) prohibits a lawyer from “engag[ing] in conduct intended to disrupt a tribunal.”
Model Rules of Pro. Conduct r. 3.5(d) (Am. Bar Ass’n 9th ed. 2019). ABA Model Rule 8.2(a) prohibits a
lawyer from “mak[ing] a statement that the lawyer knows to be false or with reckless disregard as to its
truth or falsity concerning the qualifications or integrity of a judge.” Id. r. 8.2(a). ABA Model Rule
8.4(d) deems it professional misconduct for a lawyer to “engage in conduct that is prejudicial to the
administration of justice.” Id. r. 8.4(d).

                                                  13
    Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 14 of 49 PageID #:3629




“mistakenly believe[] that by dismissing the case [] she can evade the rulings of this court or that

a different set of judges would be assigned to the case when reinstated.” 9 Doc. 184 at 1; Doc.

211 at 10–11. However, so that Frederick could “avoid consequences she may not have

appreciated” when she filed the motion for reconsideration, the magistrate judge gave her until

September 17 to withdraw or amend her motion. Doc. 184 at 1. Frederick did not take this

opportunity, and, according to Frederick, the magistrate judge filed a complaint with Illinois’

Attorney Registration and Disciplinary Commission (“ARDC”) against her on September 23. A

week earlier, and the day before the deadline to withdraw or amend her motion, Frederick filed a

judicial misconduct complaint against the magistrate judge. The Chief Judge of the Seventh

Circuit, however, found that nothing in Frederick’s complaint supported her allegations of bias

and dismissed the complaint.

        In her reply in support of her motion for voluntary dismissal, Frederick continued to

allege bias against the magistrate judge, as well as opposing counsel, often linking the alleged

bias to race. As just some examples, Frederick asserted that

            •   it is likely that certain actions performed by the magistrate judge
                were “based upon racism,” Doc. 197 at 9–10;

            •   “[l]ily white firms like that of Defendant’s counsel are accustomed
                to the privileges they enjoy, including being directed by the Court
                as to what motions to file, and cry file [sic] when Black lawyers
                argue unfair treatment, and obvious implicit bias, more likely than
                not based upon race,” id. at 10; and

            •   that “as a white male lawyer[,] Defendant’s counsel believes he
                gets to tell everyone what to do, most especially a Black female

9
  In her reply in support of her motion to vacate, Frederick claims for the first time that she did not intend
for the motion for reconsideration to be a “parting shot” against the magistrate judge before she dismissed
the case; rather, she filed the motion merely “to preserve the record.” Doc. 223 at 3. The Court finds this
assertion disingenuous. The motion for reconsideration was not necessary to preserve any issues
regarding the magistrate judge’s order for appeal. As Frederick herself asserts, Mallory’s response to
Rush’s motion to quash already accomplished this. Id. at 5. At any rate, Frederick’s inflammatory
statements were in no way necessary to preserve issues for appellate review.

                                                     14
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 15 of 49 PageID #:3630




               lawyer who has managed to defeat his summary judgment motion
               and keep her client’s case alive for more than two years,” id. at 15.

Frederick also accused the magistrate judge of retaliating against her by filing an ARDC

complaint and sanctioning her. In ruling on Mallory’s motion for voluntary dismissal, the Court

warned Frederick that if she “criticize[d] or challenge[d] a judge’s or opposing counsel’s

handling of a matter,” she had to do so respectfully, and that the Court would not tolerate similar

mudslinging moving forward. Doc. 211 at 13.

       The warning fell on deaf ears. In Mallory’s subsequently filed opposition to Rush’s

motion to dismiss with prejudice, Frederick accuses the magistrate judge of becoming “angry

and threaten[ing] Plaintiff lest she retreat from her complaints about his behavior” and then

“issu[ing] voluminous sanctions against Plaintiff and her counsel” when Frederick “refused to be

bullied.” Doc. 220 at 11. Frederick similarly uses the reply in support of Mallory’s motion to

vacate to accuse the magistrate judge of trying to “bully counsel with the threat of [an] ARDC

complaint for daring to object to his practices and question his motivation,” Doc. 223 at 3–4, and

of threatening her and “us[ing] his robe to restrict Plaintiff’s constitutional right to freedom of

speech,” id. at 9–10. And in both filings, Frederick disrespectfully refers to the magistrate judge

by only his last name on multiple occasions. Doc. 220 at 11; Doc. 223 at 5, 7.

IV.    The Parties’ Current Motions

       On November 6, 2020, Rush moved to dismiss Mallory’s case with prejudice. Doc. 208.

Mallory responded on December 17, a day after her response was due. Doc. 220. Although

Frederick thought she had completed the filing by the deadline, she learned the next morning that

the filing was incomplete, which she suggested was caused by “a number of unexplained

temporary periods [of] ‘no internet connection’” that her computer had been experiencing. Doc.

221 at 1–2. The same day Frederick filed her response, Rush sent her a Rule 11 “safe harbor”

                                                  15
     Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 16 of 49 PageID #:3631




letter. Doc. 222-2. The letter asserted that Frederick’s response brief contained false and

misleading assertions and unprofessional personal attacks, and it asked Frederick to withdraw or

correct her response by January 5, 2021 10 to avoid further sanctions. She did not do so, and in

addition to seeking dismissal with prejudice, Rush’s reply brief asks for an order under Rule 11

compelling Mallory “to pay all of the attorneys’ fees caused by Rush replying to [her] response

brief.” Doc. 222 at 9.

          On November 17—the same day she withdrew her motion to voluntarily dismiss this

case—Mallory moved to vacate the magistrate judge’s August 24 Order, September 30 Order,

October 19 Order, and October 20 Order on the basis that the magistrate judge could not award

sanctions on his own but could only recommend sanctions for this Court to review. The

following day, Rush served Frederick with another “safe harbor” letter under Rule 11. Doc. 219-

1 at 55–56. The letter, which asserted that Mallory’s motion to vacate violated Rule 72 and that

Mallory waived her objections by paying and seeking extensions to pay the ordered sanctions,

asked Frederick to withdraw or correct the motion by December 11. Frederick did not do so.

Rush now opposes Mallory’s motion to vacate and, as part of its opposition, seeks Rule 11

sanctions in connection with filing this opposition. 11

                                                ANALYSIS

          First, the Court addresses Mallory’s motion to vacate the magistrate judge’s sanctions

orders. Second, the Court addresses Rush’s motion to dismiss Mallory’s case with prejudice.

Finally, the Court addresses Rush’s requests for Rule 11 sanctions in connection with these two

motions.


10
     The letter mistakenly asks for withdrawal or correction by January 5, 2020.
11
  At the November 18, 2020 telephonic hearing in this case, the Court permitted Rush to use its
opposition to Mallory’s motion to vacate to request Rule 11 sanctions.

                                                      16
     Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 17 of 49 PageID #:3632




I.       Mallory’s Motion to Vacate the Magistrate Judge’s Sanctions Orders

         A.     Standard of Review

         Before addressing the merits of Mallory’s motion to vacate, the Court must determine the

appropriate standard of review. Rush contends that Federal Rule of Civil Procedure 72 governs

the Court’s review. Mallory, however, claims that she filed her motion pursuant to Rules 59(e)

and 60, not Rule 72: “Without any reference to Fed. R. Civ. P. Rules 59(e) and 60, the rules

under which Plaintiff seeks relief, Defendant appears to be confused about the basis for this

motion and responded as if Plaintiff’s motion is based upon Federal Rule[] of Civil Procedure

72, which it is not.” Doc. 223 at 1 (emphasis added).

         Mallory’s attempts to invoke Rules 59(e) and 60 and fault Rush for its reliance on Rule

72 are meritless. Although Mallory claims on the first page of her opening motion and her reply

that she seeks relief under these rules, she does not thereafter cite—in either filing—to Rules

59(e) and 60 or any cases interpreting these rules. Nor does she discuss any aspect of these rules

in her briefing. The Court will not analyze Mallory’s motion based on Rules 59(e) and 60 when

she makes no attempt to explain their applicability or the standards they impose. Schaefer v.

Universal Scaffolding & Equip., LLC, 839 F.3d 599, 607 (7th Cir. 2016) (“Perfunctory and

undeveloped arguments are waived, as are arguments unsupported by legal authority.”).

         Moreover, Mallory implicitly concedes that Rule 72 governs the issues here. She cites to

Rule 72 under the “Legal Standard” portion of her opening motion, and she argues that Rule 72

establishes “an ‘abuse of discretion’ standard” for the Court to consider in reviewing the

magistrate judge’s rulings. Doc. 214 at 2, 4; Doc. 223 at 10. She also repeatedly cites to 28

U.S.C. § 636(b)(1), which Rule 72 implements. Mitchell v. Valenzuela, 791 F.3d 1166, 1169 n.2

(9th Cir. 2015); Cage v. Harper, No. 17-cv-7621, 2020 WL 1248685, at *3–4 (N.D. Ill. Mar. 16,



                                                17
     Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 18 of 49 PageID #:3633




2020) (explaining the connection between 28 U.S.C. § 636(b)(1) and Rule 72); 12 Richard L.

Marcus, Federal Practice and Procedure § 3068 (3d ed. Oct. 2020 update) (“Rule 72 was

designed to implement the legislative mandate of Section 636(b)(1), [which] clarified and

expanded the authority that a district judge may delegate to a magistrate judge in pretrial

matters.”).

         The Court, therefore, concludes that Rule 72 governs its review of Mallory’s motion to

vacate. See Belcastro v. United Airlines, Inc., No. 17-cv-01682, 2020 WL 1248343, at *2 (N.D.

Ill. Mar. 15, 2020) (“Federal Rule of Civil Procedure 72 governs this Court’s review of rulings

by magistrate judges.”). The Court reviews a magistrate judge’s ruling on a nondispositive

matter for clear or legal error, whereas the Court reviews a magistrate judge’s ruling on a

dispositive matter de novo. Id.; Fed. R. Civ. P. 72. If a party disagrees with a magistrate judge’s

ruling on either type of matter, she must object to the ruling within fourteen days. Fed. R. Civ.

P. 72(a), (b)(2); Marcus, supra, § 3070.1 (noting that both Rule 72(a) and Rule 72(b)(2) require

an objecting party to serve and file objections within fourteen days).

         B.     Mallory’s Arguments

         Mallory argues that the Court should vacate the August 24 Order, September 30 Order,

October 19 Order, and October 20 Order because the magistrate judge lacked the authority to

independently award monetary sanctions. 12 Rule 72 and 28 U.S.C. § 636 delineate the scope of a


12
  Mallory also asserts that the fees awarded by the magistrate judge “are grossly excessive, unfair, and in
retaliation for the allegations of bias[] made by [her] counsel.” Doc. 214 at 7; see also Doc. 223 at 7
(“[T]he awarding of sanctions in the amount of $6,535.00 for a 7-page motion and $9,106.[00] [f]or a 12-
page motion is excessive by any standards [sic] and is further evidence of extreme bias on the part of [the
magistrate judge].”). The Court does not consider this perfunctory and undeveloped assertion, Schaefer,
839 F.3d at 607, especially as Mallory did not challenge any of the fees Rush sought in its three fee
petitions, see United States v. Melgar, 227 F.3d 1038, 1040 (7th Cir. 2000) (“[A]rguments not made
before a magistrate judge are normally waived . . . [and] district courts should not consider arguments not
raised initially before the magistrate judge.”).


                                                    18
     Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 19 of 49 PageID #:3634




magistrate judge’s authority and powers. Cage, 2020 WL 1248685, at *3–4. Under Section

636(b)(1)(A), a district judge “may designate a magistrate judge to hear and determine any

pretrial matter pending before the court” except for eight particular types of motions. 13 28

U.S.C. § 636(b)(1)(A). Pretrial matters that a magistrate judge may hear and rule directly on are

nondispositive matters, and the district judge reviews the magistrate judge’s ruling on these

matters for clear and legal error. Id.; Fed. R. Civ. P. 72(a); United States v. Brown, 79 F.3d

1499, 1503 (7th Cir. 1996). The motions § 636(b)(1)(A) excludes, as well as other motions that

are sufficiently analogous to these motions, are dispositive matters. Cage, 2020 WL 1248685, at

*3; Belcastro, 2020 WL 1248343, at *2. Although a magistrate judge may hear dispositive

matters, he may only make proposed findings and recommendations that the district judge must

then review de novo and accept, reject, or modify. 28 U.S.C. § 636(b)(1)(B)–(C); Fed. R. Civ. P.

72(b)(1), (3); Belcastro, 2020 WL 1248343, at *2. “In sum, a magistrate judge, on a matter

referred from the district judge, may issue an order for a nondispositive pretrial matter, whereas a

magistrate judge may only enter a recommended disposition for a dispositive pretrial matter.” 14

Cage, 2020 WL 1248685, at *4.

         Here, the magistrate judge issued four orders (not recommendations) sanctioning Mallory

and her counsel—the August 24 Order, September 30 Order, October 19 Order, and October 20




13
   These are motions (1) for injunctive relief, (2) for judgment on the pleadings, (3) for summary
judgment, (4) to dismiss or quash an indictment or information made by the defendant, (5) to suppress
evidence in a criminal case, (6) to dismiss or to permit maintenance of a class action, (7) to dismiss for
failure to state a claim upon which relief can be granted, and (8) to involuntarily dismiss an action. 28
U.S.C. § 636(b)(1)(A).
14
   “[T]he Court uses the term ‘order’ to denote a decision under 28 U.S.C. § 636(b)(1)(A) that is
nondispositive and within the authority of a magistrate judge to decide, as opposed to [‘recommendation’
or] ‘recommend,’ which signifies a dispositive matter for which a magistrate judge must issue a report
and recommendation under Section 636(b)(1)(B).” Cage, 2020 WL 1248685, at *2 n.1.


                                                    19
     Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 20 of 49 PageID #:3635




Order. 15 Mallory contends that the magistrate judge did not have the authority to independently

order her or her counsel to pay sanctions; rather, he could only recommend sanctions, which this

Court would then have to review de novo. To support this contention, Mallory relies upon three

Seventh Circuit cases: Alpern v. Lieb, 38 F.3d 933 (7th Cir. 1994); Retired Chicago Police Ass’n

v. City of Chicago, 76 F.3d 856 (7th Cir. 1996); and Gorbitz v. Corvilla, Inc., 196 F.3d 879 (7th

Cir. 1999).

         In Alpern, the Seventh Circuit held that a post-dismissal award of sanctions under Rule

11 was not a matter upon which a magistrate judge could “make a decision with independent

effect.” 38 F.3d at 934–35. Instead, the Alpern court continued, “[t]he power to award

sanctions, like the power to award damages, belongs in the hands of the district judge.” Id. at

935. Two years later, in Retired Chicago Police Ass’n, the Seventh Circuit addressed a

magistrate judge’s order awarding sanctions under Rule 11 and 28 U.S.C. § 1927. 76 F.3d at

861, 868. The court characterized Alpern’s holding in this way: “a district judge may not refer a

dispute regarding sanctions to a magistrate judge under § 636(b)(1)(A) because the grant or

denial of a request constitutes a dispositive matter.” Id. at 868 (citing Alpern, 38 F.3d at 935).

The Retired Chicago Police Ass’n court also explained that its analysis in Alpern “encompassed

all sanctions requests, whether pre- or postdismissal,” and then proceeded to state that

“resolution of a sanctions request is a dispositive matter capable of being referred to a magistrate

judge . . . , where the district judge must review the magistrate judge’s report and

recommendations de novo.” Id. at 869. And in Gorbitz, the Seventh Circuit cited Alpern to

summarily reject the defendant’s argument that the district judge should have permitted the



15
  The Court’s November 9, 2020 opinion did not, as Rush asserts, “implicitly affirm[]” the sanctions that
these orders awarded. Doc. 219 at 7. Mallory had not yet challenged the propriety of the sanctions
orders, so the Court did not (and had no reason to) consider the issue.

                                                   20
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 21 of 49 PageID #:3636




magistrate judge to rule on its motion for sanctions “because a magistrate judge is without the

authority to award sanctions.” 196 F.3d at 882–83 (citing Alpern, 38 F.3d at 935).

       Although one could read the Seventh Circuit’s broad pronouncements in these cases as

defining all sanctions disputes as dispositive matters for which a magistrate judge must issue a

recommendation, the district courts in the Seventh Circuit are split on the issue. Cage, 2020 WL

1248685, at *1, *5 (citing cases); compare, e.g., id. at *6–7, *20 (concluding that “a Rule 37

award is within a magistrate judge’s power to issue as [an] order[] because it is a pretrial

nondispositive matter” and that Alpern and Retired Chicago Police Ass’n do not foreclose this

conclusion), with Barmore v. City of Rockford, No. 09 CV 50236, 2014 WL 12791639, at *4

(N.D. Ill. Aug. 20, 2014) (citing Retired Chicago Police Ass’n for the proposition that “[i]n the

Seventh Circuit, motions for sanctions under Rule 37 are considered ‘dispositive’” and require a

recommendation from the magistrate judge). But the Court does not need to definitively decide

whether the magistrate judge’s orders in this case should have been recommendations because

Mallory never made this argument in briefing any of the sanctions orders she now challenges.

She did not bring it to the magistrate judge’s attention in opposing Rush’s motion to quash, Doc.

150, in asking the magistrate judge to reconsider his order granting Rush’s motion to quash, Doc.

171, in opposing Rush’s motion to compel payment of its expert’s cancellation fee, Doc. 191, or

in opposing Rush’s motion for Rule 11 sanctions, Doc. 196.

       “To reverse the [magistrate judge] on grounds not presented to [him] would undermine

the essential function of the” magistrate judge in this litigation, which was to decide discovery-

related issues in the first instance. See Boyers v. Texaco Refin. & Mktg., Inc., 848 F.2d 809, 812

(7th Cir. 1988). Moreover, “a willingness to consider new arguments at the district court level

would undercut the rule that the findings in a magistrate judge’s report and recommendation are



                                                 21
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 22 of 49 PageID #:3637




taken as established unless the party files objections to them.” Melgar, 227 F.3d at 1040. As

such, “arguments not made before a magistrate judge are normally waived . . . [and] district

courts should not consider arguments not raised initially before the magistrate judge.” Id.

       This is not a hard-and-fast rule, see id., but the Court sees no reason to depart from it

here. If Mallory had raised the argument about the magistrate judge’s authority to independently

issue sanctions during the relevant briefing, the magistrate judge could have considered the

applicable case law, determined the scope of his authority, and ruled accordingly. But Mallory

did not raise the argument, so the magistrate judge did not have an opportunity to consider it.

The Court will not evaluate the magistrate judge’s rulings based on an alleged error that Mallory

never brought to the magistrate judge’s attention. See Shields Enters., Inc. v. First Chi. Corp.,

975 F.2d 1290, 1298 (7th Cir. 1992) (“We will not undo the district court’s work based on an

argument [the plaintiff] never made in that court.”); cf. Greenlaw v. United States, 554 U.S. 237,

243 (2008) (noting that in our adversary system, courts “rely on the parties to frame the issues

for decision”). Doing so would simply waste more judicial resources in a case that has used up

too many of those resources already. See Thomas v. Arn, 474 U.S. 140, 148 (1985) (“[F]orc[ing]

the court of appeals to consider claims that were never reviewed by the district court . . . would

be an inefficient use of judicial resources.”).

       Mallory attempts to justify her failure to raise the lack-of-authority argument before the

magistrate judge based on her belief “that any opposition to [the magistrate judge’s] rulings

would result in further monetary sanctions . . . and that she had to wait until the matter had been

returned to the district judge.” Doc. 223 at 9. But even if the Court found that Mallory’s (or

more precisely, Frederick’s) belief had any basis—and the Court does not—this belief does not

excuse her failure to raise the lack-of-authority argument before the magistrate judge. A party



                                                  22
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 23 of 49 PageID #:3638




cannot decline to raise an argument it wishes to preserve for later review simply because she

believes the judge will not like the argument: “[w]hile a party may believe it would be futile . . .

and that the objection may irritate the court, it is still incumbent upon the party to make the

objection in order to preserve the issue for appeal.” Divane v. Krull Elec. Co., 194 F.3d 845, 849

(7th Cir. 1999) (citations omitted). In other words, a desire to avoid “the wrath of [a] judge”

does not excuse a party’s failure to raise an argument before that judge for purposes of later

review. See United States v. Warner, 855 F.2d 372, 374 (7th Cir. 1988). Regardless of how she

thought the magistrate judge would react, Mallory should have brought the lack-of-authority

argument to his attention if she wanted this Court to vacate his rulings on that basis.

       Compounding Mallory’s failure to raise her lack-of-authority argument before the

magistrate judge is her failure to file timely objections with this Court based on this argument.

Rule 72 requires a party to file objections to both dispositive and nondispositive rulings by a

magistrate judge within fourteen days of the ruling. Fed. R. Civ. P. 72(a), (b)(2); Marcus, supra,

§ 3070.1. And the Court is only obligated to consider timely objections to a magistrate judge’s

ruling. Fed. R. Civ. P. 72(a) (“The district judge in the case must consider timely objections.”);

Meece v. Ray’s, LLC, No. 1:15-cv-00144-JMS-MJD, 2016 WL 760950, at *1 (S.D. Ind. Feb. 19,

2016) (“If a timely objection is made [to a magistrate judge’s recommendation], the Court must

conduct a de novo review.” (emphasis added)). Consequently, a party generally forgoes its right

to have a district judge review a magistrate judge’s ruling by failing to object within the

fourteen-day time frame. See Granite State Ins. Co. v. Pulliam Enters., Inc., No. 3:11-CV-432,

2015 WL 4946156, at *2 (N.D. Ind. Aug. 18, 2015) (“[B]y failing to object to the Magistrate

Judge’s 2012 order within 14 days, the Insurers have waived any objection to rulings made in

that Order.”); Day v. River Forest Sch. Dist. 90, No. 10 CV 4426, 2012 WL 3835840, at *2



                                                 23
  Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 24 of 49 PageID #:3639




(N.D. Ill. Sept. 4, 2012) (“A party who misses the 14-day deadline waives his right to object to

the magistrate judge’s order.”).

        Here, Mallory does not dispute that her motion to vacate is untimely under Rule 72. Nor

could she: Mallory waited until November 17 to file her motion—twenty-eight days after the

October 20 Order; twenty-nine days after the October 19 Order; forty-eight days after the

September 30 Order, and eighty-five days after the August 24 Order. This added failure by

Mallory to timely raise the lack-of-authority argument she now asserts confirms the Court’s

decision to find the argument waived.

        Similar to her contention about her failure to make her lack-of-authority argument before

the magistrate judge, Mallory appears to contend that she did not object when the discovery

referral to the magistrate judge was still open “because she believed such [an] objection would

have been met with another Rule 11 letter from Rush followed by additional sanctions being

issued against [her] and her counsel.” Doc. 223 at 12. If this is Mallory’s contention, it does not

make much sense. Even if the discovery referral were still open, Mallory would have filed her

objections with this Court—not the magistrate judge—and it would have been this Court that

would have decided the objections, as well as whether additional sanctions were warranted in

connection with the objections. Regardless, Mallory’s belief about the consequences of

objecting to the magistrate judge’s rulings does not excuse her failure to timely object to these

rulings under Rule 72. See Divane, 194 F.3d at 849; Warner, 855 F.2d at 374.

        Mallory also argues that her failure to timely object under Rule 72 does not confer upon

the magistrate judge “authority that he never had.” Doc. 223 at 11; see also id. at 9 (“Regardless

of when Plaintiff raised the issue of [the magistrate judge’s] authority, . . . the fact of the matter

is [the magistrate judge] lacked authority to issue monetary sanctions.”). This argument might



                                                  24
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 25 of 49 PageID #:3640




carry some weight if magistrate judges had no authority to even consider issues related to

sanctions. But that is not the case. Mallory herself concedes that the magistrate judge had the

authority to consider Rush’s sanctions requests. See, e.g., Doc. 214 at 6 (“[A] district judge may

refer a dispute about sanctions to a magistrate judge for a recommendation.”). Stated differently,

the magistrate judge can consider any sanctions request; the dispositive or nondispositive nature

of the request only affects what type of ruling the magistrate judge must issue (order or

recommendation) and the standard the district judge must use to review that ruling (clear and

legal error or de novo).

       Notably, neither Alpern nor Retired Chicago Police Ass’n suggested that the magistrate

judge’s sanctions orders in those cases were null and void from the start. Rather, the Seventh

Circuit in both cases remanded the case so the district court could review the magistrate judge’s

sanctions order using the proper standard of review. Retired Chi. Police Ass’n, 76 F.3d at 869;

Alpern, 38 F.3d at 935–36. And although Gorbitz broadly stated that “a magistrate judge is

without the authority to award sanctions,” 196 F.3d at 883, the Court does not interpret this

statement as precluding a magistrate judge from even considering a sanctions motion. Gorbitz

cited Alpern for this proposition, and Alpern recognized that although a magistrate judge does

not have the authority to make an independent decision on a sanctions motion, he still has the

authority to consider the motion and make a recommendation on it. Alpern, 38 F.3d at 935 (“A

district judge may refer a dispute about sanctions to a magistrate judge for a recommendation

under § 636(b)(1)(B) or § 636(b)(3), but the magistrate judge may not make a decision with

independent effect.”); id. at 936 (“[T]he award of sanctions cannot stand, because the magistrate

judge lacked authority to do anything other than make a recommendation.” (emphasis added)).

Moreover, given that magistrate judges can consider motions for judgment on the pleadings, for



                                                25
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 26 of 49 PageID #:3641




summary judgment, and to dismiss for failure to state a claim—motions that have “the power to

drastically change the landscape of the case” by, for instance, disposing of a claim or terminating

the case, see Cage, 2020 WL 1248685, at *14—the Court finds it extremely unlikely that the

Seventh Circuit in Gorbitz intended to hold that a magistrate judge could not similarly consider

motions for sanctions, which more often than not involve consequences less serious than the

dismissal of an entire claim or case, as the four sanctions orders in this case demonstrate.

       Therefore, regardless of whether the magistrate judge was required to issue an “order” or

a “recommendation,” he clearly had the authority to consider Rush’s sanctions requests. And to

the extent the magistrate judge erroneously issued orders as opposed to recommendations, the

Court would have treated the rulings as the latter and reviewed them de novo—had Mallory

raised the issue before the magistrate judge and in timely filed objections under Rule 72. See,

e.g., Mintel Int’l Grp., Ltd. v. Neergheen, 636 F. Supp. 2d 677, 690–91 (N.D. Ill. 2009) (where a

sanctions motion was a dispositive matter, treating the magistrate judge’s order as a

recommendation subject to de novo review); Fid. Nat’l Title Ins. Co. of N.Y. v. Intercounty Nat’l

Title Ins. Co., No. 00 C 5658, 2002 WL 1433584, at *2 (N.D. Ill. July 2, 2002) (same). But

Mallory did not do so.

       Finally, Mallory contends that Rule 72’s fourteen-day time frame is not jurisdictional and

that the Court may excuse her noncompliance “in the interests of justice.” Doc. 223 at 10; see

Kruger v. Apfel, 214 F.3d 784, 786–87 (7th Cir. 2000) (because Rule 72’s deadline for objections

is not jurisdictional, “the district court was not barred from considering the late objections”);

Spence v. Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000)

(although “[f]ailure to timely object to [a magistrate judge’s] report generally waives any further

judicial review of the findings contained in the report,” a court “may excuse the default in the



                                                 26
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 27 of 49 PageID #:3642




interests of justice” (citations omitted)). But “the parties and the [C]ourt are not free to ignore”

the fourteen-day window. Day, 2012 WL 3835840, at *2. Rather, in determining whether to

consider tardy objections, the Court “should take into account whether the objections are

egregiously late and whether the delay in filing them has caused any prejudice.” Id. The Court

may also “consider whether counsel had missed earlier deadlines or made other last-minute

requests for extensions of time.” See Ammons-Lewis v. Metro. Water Reclamation Dist. of

Greater Chi., 543 F. App’x 591, 594 (7th Cir. 2013) (identifying these considerations in

determining whether the district court erred in refusing to consider a party’s late objections to the

magistrate judge’s ruling). Ultimately, “[t]he decision whether to consider a late-filed objection

is within the [C]ourt’s discretion.” Day, 2012 WL 3835840, at *2.

       Here, the Court declines to exercise its discretion to consider Mallory’s late objections.

First, Mallory’s objections are egregiously late. She did not miss the fourteen-day deadline by a

mere day or two; she blew the deadline for the latest orders (the October 19 and October 20

Orders) by at least two weeks. What is more, Mallory could (and should) have first raised the

lack-of-authority issue when briefing Rush’s motion to quash and then as an objection to the

magistrate judge’s corresponding August 24 Order, and Mallory’s motion to vacate missed the

fourteen-day deadline for this order by two-and-a-half months. Second, Mallory’s delay has

prejudiced Rush. On November 4, the magistrate judge deemed discovery closed and all matters

relating to the discovery referral concluded. After that, Mallory’s payment of the sanction

awards should have been the only thing stemming from the magistrate judge’s discovery

supervision that remained to be done; the parties otherwise should have been moving toward

resolving this case. Yet Mallory’s failure to timely raise her lack-of-authority argument is now

forcing Rush to brief and respond to an argument that it could have easily addressed as part of its



                                                 27
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 28 of 49 PageID #:3643




prior briefings. Third, Mallory’s counsel has already missed numerous deadlines and made

several requests for extensions of time. At the outset of the case, Mallory failed to meet multiple

written discovery deadlines. She then failed to accurately and timely disclose her treating

physicians and failed to provide a certain medical authorization in a timely manner. More

recently, she filed her response to Rush’s motion to dismiss a day late. She has sought to extend

the deadline to serve her expert report, the deadline to serve her summary judgment response

(twice), the deadlines to file responses to discovery motions, and the deadlines to pay the

sanctions ordered by the magistrate judge (twice). Given Mallory’s repeated inability to comply

with the deadlines that the judges supervising this litigation have set, the Court finds no reason to

forgive the tardiness of Mallory’s objections. See Ammons-Lewis, 543 F. App’x at 594 (finding

that the plaintiff’s “repeated delays provided ample reason for the district judge to refuse to

consider [his] late objections” to the magistrate judge’s rulings).

       To summarize, the magistrate judge had the authority to consider the sanctions requests at

issue, regardless of whether the Court deems the matters dispositive or nondispositive, and

Mallory waived any right to challenge the magistrate judge’s authority to independently order

and impose sanctions by both failing to raise this challenge before the magistrate judge and in

timely filed Rule 72 objections. Accordingly, the Court accepts and upholds the magistrate

judge’s August 24 Order, September 30 Order, October 19 Order, and October 20 Order,

whether the Court considers them “orders” or “recommendations,” and denies Mallory’s motion.

See McVay v. Store House Co., 289 F. Supp. 3d 892, 896 (S.D. Ind. 2017) (a district court may

“defer to and adopt those conclusions [in a magistrate judge’s recommendation] where a party

did not timely object” (citations omitted)); see also Schur v. L.A. Weight Loss Ctrs., Inc., 577

F.3d 752, 760 (7th Cir. 2009) (“If no party objects to the magistrate judge’s action, the district



                                                 28
  Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 29 of 49 PageID #:3644




judge may simply accept it.”); Melgar, 227 F.3d at 1040 (“[T]he findings in a magistrate judge’s

report and recommendation are taken as established unless the party files objections to them.”).

II.    Rush’s Motion to Dismiss with Prejudice

       Rush moves to dismiss Mallory’s case with prejudice under either Rule 41(b) or the

Court’s inherent authority. Under Rule 41(b), the Court may dismiss a plaintiff’s case with

prejudice “[i]f the plaintiff fails to prosecute or to comply with [the Federal Rules of Civil

Procedure] or a court order.” Fed. R. Civ. P. 41(b); Ball v. City of Chicago, 2 F.3d 752, 760 (7th

Cir. 1993). The Court also possesses inherent powers, “not conferred by rule or statute, ‘to

manage [its] own affairs so as to achieve the orderly and expeditious disposition of cases.’”

Goodyear Tire & Rubber Co. v. Haeger, 581 U.S. ----, 137 S. Ct. 1178, 1186 (2017) (citation

omitted). This inherent authority “includes ‘the ability to fashion an appropriate sanction for

conduct [that] abuses the judicial process,’” id. (citation omitted), such as dismissing a plaintiff’s

case with prejudice “if the circumstances so warrant,” Barnhill v. United States, 11 F.3d 1360,

1367 (7th Cir. 1993).

       As discussed further, the Court concludes that dismissing Mallory’s case with prejudice

under Rule 41(b) is warranted. Because Rule 41(b) provides a sufficient basis for dismissal, the

Court declines to consider whether it could also invoke its inherent authority to dismiss the case

with prejudice. See Goodvine v. Carr, 761 F. App’x 598, 602 (7th Cir. 2019) (“We ordinarily

encourage reliance on a statute or rule before the invocation of inherent authority if the statute or

rule adequately sanctions the conduct.”); Zapata Hermanos Sucesores, S.A. v. Hearthside Baking

Co., 313 F.3d 385, 390–91 (7th Cir. 2002) (“The inherent authority of federal courts . . . [should]

be exercised sparingly, to punish misconduct . . . not adequately dealt with by other rules.”).




                                                 29
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 30 of 49 PageID #:3645




          “A Rule 41(b) dismissal is a harsh sanction appropriate only when there is a clear record

of delay or contumacious conduct, or where other less drastic sanctions have proved unavailing.”

Collier v. SP Plus Corp., 889 F.3d 894, 897 (7th Cir. 2018). Because dismissing a case with

prejudice “is the most severe sanction that a court may apply,” the Court must carefully exercise

its judicial discretion in doing so. McMahan v. Deutsche Bank AG, 892 F.3d 926, 931 (7th Cir.

2018). To that end, the Seventh Circuit has directed district courts to ideally consider six factors

“when entertaining a Rule 41(b) motion:”

             1) the frequency and magnitude of the plaintiff’s failure to comply
                with deadlines for the prosecution of the suit,

             2) the apportionment of responsibility for those failures between the
                plaintiff and his counsel,

             3) the effect of those failures on the judge’s calendar and time,

             4) the prejudice, if any, to the defendant caused by the plaintiff’s
                dilatory conduct,

             5) the probable merits of the suit, and

             6) the consequences of dismissal for the social objectives of the type
                of litigation that the suit represents.

Id. at 931–32. An attorney’s disciplinary history may also be relevant. See Fuery v. City of

Chicago, 900 F.3d 450, 468 (7th Cir. 2018); Rojas v. Town of Cicero, 775 F.3d 906, 909 (7th

Cir. 2015). “Ultimately, the decision to dismiss ‘depends on all the circumstances of the case.’”

McMahan, 892 F.3d at 932 (quoting Kasalo v. Harris & Harris, Ltd., 656 F.3d 557, 561 (7th Cir.

2011)).

          The Court first considers the McMahan factors and Frederick’s disciplinary history.

Then, the Court considers whether those factors and any other relevant circumstances show one

or more of delay, contumacious conduct, or the ineffectiveness of less drastic sanctions. See



                                                  30
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 31 of 49 PageID #:3646




Jones v. M/A Mgmt. Corp., 773 F. App’x 844, 847 (7th Cir. 2019) (emphasizing that a Rule

41(b) dismissal is permissible when there is delay or contumacious conduct or less drastic

sanctions have proven unavailing).

       A.      Multi-Factor Analysis

       The Plaintiff’s Failure to Comply with Deadlines. Mallory and her counsel have

repeatedly failed to comply with the deadlines set by the judges overseeing this litigation. Right

out of the gate, Frederick failed to meet multiple written discovery deadlines—she served

Mallory’s MIDP disclosures five days late and her written discovery responses more than two

weeks late, and she failed to identify any issues with Rush’s written discovery responses by the

magistrate judge’s December 6, 2018 deadline. Even after the magistrate judge ultimately gave

Frederick until January 22, 2019—more than six additional weeks—to identify any issues with

Rush’s written discovery responses, she failed to meet this deadline as well, and she waited until

almost three weeks after this deadline to request an extension of time. Then, after the magistrate

judge denied Frederick’s request because of the extensions she had already received and the

importance of “clos[ing] the loop on written discovery before moving forward with oral

discovery,” Doc. 32, Frederick asked the district judge to extend the fact discovery deadline by

sixty days, a request the district judge denied.

       In March 2019 (shortly before the original close of fact discovery), the magistrate judge

expressed his concern with “the level of diligence Plaintiff has exercised in meeting her

discovery obligations” regarding the disclosure of her treating physicians, Doc. 47 at 1–2, and he

extended the fact discovery deadline by two months at Rush’s request because of Mallory’s

failure to accurately and timely disclose her treating physicians. Around the same time, Mallory

failed to comply with the magistrate judge’s order to provide a certain medical authorization to



                                                   31
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 32 of 49 PageID #:3647




Rush, which required the magistrate judge—a year later—to again order Mallory to provide the

authorization, and even then, it appears that Mallory failed to provide the proper authorization in

a timely manner. Also, although Mallory saw certain medical providers starting in September

2019, Frederick waited several months before asking the magistrate judge to re-open fact

discovery so that she could depose these providers. The magistrate judge denied this request

because her “lack of diligence in prosecuting this case” did not provide good cause for the

request, but he still re-opened discovery in part so that Frederick could depose certain other

witnesses that Rush had recently disclosed. Doc. 165 at 1. Even with this opportunity, there is

no indication that Frederick ever used the re-opened discovery period to take these depositions.

       In addition, Frederick has sought to extend the deadline to respond to a motion to compel,

which she then never did even though the magistrate judge granted the extension; to extend the

deadline to serve her expert disclosure, which she then never served even after the magistrate

judge granted the extension; to extend the deadline to respond to Rush’s summary judgment

motion on two occasions; to extend the deadlines to respond to Rush’s motion to quash and

motion to strike her supplemental disclosures; and to extend the deadlines to pay the sanctions

ordered by the magistrate judge on two occasions. And, as already discussed, Frederick

inexcusably delayed in seeking to vacate the magistrate judge’s sanctions orders.

       The Court certainly understands that the extension of the occasional deadline may be

necessary—after all, things happen—and the Court is sympathetic to the personal issues

Frederick claims have contributed to her need to seek numerous extensions. But a request for an

extension should be the exception, not the norm, and a party should not be asking judges to

extend almost every deadline they set. See Spears v. City of Indianapolis, 74 F.3d 153, 157 (7th

Cir. 1996) (“A good judge sets deadlines, and the judge has a right to assume that deadlines will



                                                32
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 33 of 49 PageID #:3648




be honored. The flow of cases through a busy district court is aided, not hindered by adherence

to deadlines.”). And although the Court also acknowledges that Frederick is a solo practitioner,

“[t]here aren’t special rules and special deadlines for sole practitioners,” Logan v. Berryhill, No.

10 C 5051, 2017 WL 1344521, at *3 (N.D. Ill. Apr. 12, 2017), and a solo practitioner’s workload

cannot constitute a default excuse for the need for an extension, see Harrington v. City of

Chicago, 433 F.3d 542, 548 (7th Cir. 2006) (“[N]eglect due to a busy schedule is not excusable.

Common sense dictates that there is a limit to the quantity of cases a sole practitioner can

professionally handle by [herself] at any one point in time.” (citations omitted)). Thus, even with

these considerations in mind, this factor supports dismissal.

       Apportionment of Responsibility. Frederick, Mallory’s counsel, appears to be

responsible for most, if not all, of the conduct at issue. She is the individual who has sought

numerous extensions, failed to comply with discovery deadlines, engaged in the conduct in

connection with Dr. Cordes that warranted sanctions, and filed the briefs disrespecting the

magistrate judge and opposing counsel. Indeed, Rush does not single out any action or inaction

by Mallory herself as warranting dismissal of her case; rather, it focuses on Frederick’s actions.

See, e.g., Doc. 208 at 1, 4 (referring to Frederick’s “repeated abuse of the judicial process” and

“misconduct in this case”). This factor, therefore, weighs against dismissal. See Kasalo, 656

F.3d at 559, 561 (that all the errors appeared to be the fault of the plaintiff’s attorney and not the

plaintiff weighed against dismissing the plaintiff’s case under Rule 41(b)); Ball, 2 F.3d at 758

(“[D]ismissing a suit because of delays and omissions committed solely by the plaintiff’s lawyer,

with no connivance by the plaintiff, . . . should induce caution.”).

       Effect on the Judges’ Calendar and Time. Frederick’s conduct in this case has

unnecessarily increased the amount of time the magistrate and district judges have had to devote



                                                  33
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 34 of 49 PageID #:3649




to monitoring this case. Frederick clogged the docket by seeking numerous deadline extensions,

and every time she did so, the magistrate judge or the district judge had to spend time evaluating

the request and determining whether the request should be granted. The magistrate judge also

had to take the time to address Frederick’s improper subpoena to Dr. Cordes and her untimely

cancellation of his deposition, Frederick’s ill-intentioned motion for reconsideration, and her

frivolous motion to strike Dr. Cordes’ opinion—issues that all could have been avoided had

Frederick considered the documents to which she already had access, adequately reviewed Dr.

Cordes’ expert report, and taken his deposition as originally scheduled. And more recently, this

Court has had to devote time and resources to addressing Mallory’s voluntary motion to dismiss,

which the Court believes Frederick filed, at least in part, so she could potentially evade the

magistrate judge’s unfavorable rulings, and Mallory’s motion to vacate, which the Court views

as yet another attempt by Frederick to avoid the consequences of her actions. This factor weighs

in favor of dismissal.

       Prejudice to Rush. Frederick’s actions have prejudiced Rush in this case. As the Court

explained in its November 9, 2020 opinion, since August 2020, “Rush has had to expend

additional time and effort briefing several matters for which the magistrate judge found it

necessary to sanction Mallory and her counsel,” and although the magistrate judge ordered

“Mallory and her counsel to reimburse Rush for some of the fees and expenses it incurred in

litigating these matters, . . . Rush would not have had to expend time and effort to raise these

matters in the first place if Mallory’s counsel had complied with the applicable rules.” Doc. 211

at 7 & n.4. Moreover, the docket in this case reveals that Frederick’s lack of diligence in

conducting discovery at the outset of the case, her numerous requests for extensions, and her

more recent filings have prejudiced Rush by delaying the resolution of this case. See McMahan,



                                                 34
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 35 of 49 PageID #:3650




892 F.3d at 932 (“An unreasonable delay gives rise to a presumption of prejudice.”); Ball, 2 F.3d

at 759 (“Defendants are not second-class citizens in our courts. . . . A protracted lawsuit ties up

the defendant’s time and prolongs the uncertainty and anxiety that are often the principal costs of

being sued.”). This factor favors dismissal.

       Probable Merits of the Suit. Rush claims that it is unlikely that a jury will return a

verdict in Mallory’s favor and that even if it does, the verdict will not reach five figures. Not

surprisingly, Mallory sees things differently; she claims that she will be able to prevail and show

more than $75,000 in damages. The Court has determined that material factual issues exist that

necessitate a trial, and the Court cannot say with whom a jury would more likely side after

hearing and seeing all the evidence at trial. As for damages, the Court is skeptical that Mallory

will be able to prove, without expert testimony, that her fall caused pain, suffering, and other

damages that exceed $75,000, but the Court cannot predict at this time the amount of damages

the jury could reasonably award Mallory based on the evidence if it found in her favor. The

Court concludes that this factor neither weighs for nor against dismissal.

       Social Objectives. This negligence lawsuit, like other tort suits, has two objectives from

a social standpoint: deterrence and compensation. See Ball, 2 F.3d at 757. Dismissal with

prejudice under Rule 41(b) defeats the deterrence objective because “the defendant walks away

scot free even if [it] did in fact commit the tort for which the plaintiff is suing.” Id. Dismissal

with prejudice also impairs the compensatory objective, although to a lesser extent because

where the misconduct is committed by the plaintiff’s attorney (the case here), the plaintiff can

seek compensation from her attorney in a suit for legal malpractice. Id. Accordingly, this factor

weighs against dismissal.




                                                 35
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 36 of 49 PageID #:3651




         Prior Disciplinary History. The Court may also “examine, as one factor in its

consideration, the modus operandi of the attorney as evidenced by her prior disciplinary history.”

Fuery, 900 F.3d at 467. Where an attorney’s relevant disciplinary history makes clear that the

attorney is unwilling “to conform her conduct to requirements laid down by judicial orders or

rules of procedure,” the Court should impose a firmer sanction than the record of the case alone

might support. See Rojas, 775 F.3d at 909–10; see also Fuery, 900 F.3d at 468 (“When an

attorney repeatedly violates the standards and oaths of the profession, then a court may take

notice of that attorney’s disciplinary history when evaluating whether sanctions are

appropriate.”). Rush cites a host of cases with which Frederick was involved either as an

attorney or a pro se plaintiff and claims that these cases show “a long history of litigation

misconduct.” Doc. 222 at 6–7. After reviewing the cases, the Court believes Rush overstates its

case, but the Court does find two cases relevant to its analysis: Frederick v. Easty, No. 14 C 342,

2015 WL 603884 (N.D. Ill. Feb. 11, 2015), and Liner v. FCA US LLC, 333 F.R.D. 122 (N.D. Ill.

2019).

         In Easty, Frederick represented herself in a dispute over a failed real estate transaction.

2015 WL 603884, at *1. The defendant advised her that he would seek Rule 11 sanctions if she

did not withdraw her complaint, and when she did not respond, he moved for summary

judgment. Id. at *4. Frederick requested twenty-eight days to respond to the summary judgment

motion, but on the day her response was due, she moved to voluntarily dismiss the action without

costs or, alternatively, for additional time to file her response. Id. at *4–5, *10. The court denied

the motion to dismiss, but Frederick ultimately received more than three months to respond to

the defendant’s summary judgment motion. Id. at *5. Yet she again waited until the day her

summary judgment response was due to seek another extension of time. Id. Although observing



                                                  36
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 37 of 49 PageID #:3652




“that Frederick ‘effectively granted her own continuance by waiting until the date the brief was

due to file a request for additional time,’” the court granted her an additional fifteen-day

extension. Id. Frederick still failed to fully comply with this deadline; she submitted only part

of her briefing on the due date, and then unilaterally filed a more thorough, amended response a

few days later. Id. at *5, *10. In addition to granting summary judgment to the defendant, id. at

*5–8, the court awarded Rule 11 sanctions against Frederick because, among other things, her

“amended complaint included several factual contentions that were baseless at the time they

were made” and she brought the lawsuit “for the improper purpose of causing unnecessary delay

and needlessly increasing the cost of litigation,” id. at *9–10. On the latter point, the court

explained that “Frederick’s conduct in submitting deficient pleadings to the court was pervasive

and caused such unnecessary delay and expense as to justify sanctions in this case,” specifically

calling out Frederick’s request to dismiss the case on the day her summary judgment response

was due, her multiple requests for more time to respond, and her submission of incomplete

responses on the due date. Id. at *10.

       In Liner, the magistrate judge addressed a motion to compel and for sanctions brought by

Frederick, who was representing the plaintiff in an employment race discrimination case. 333

F.R.D. at 124. Discovery began under the MIDP in December 2018, and the district judge

ordered discovery to close by August 20, 2019. Id. Yet, by June 4, 2019, Frederick had not

issued any discovery requests or responded to the defendants’ discovery requests. Id. at 124–25.

Nor had she taken a deposition by July 18, 2019 (a month before the close of discovery). Id. at

125. Then, eleven days before the end of discovery, Frederick moved for a sixty-day extension

of the discovery deadline, citing, among other things, various ailments and injuries and her status

as a solo practitioner with a heavy workload. Id. The magistrate judge granted the request but



                                                 37
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 38 of 49 PageID #:3653




specified that all fact discovery had to be completed by October 21, 2019. Id. In mid-August,

the defendants served insufficient interrogatory responses, but Frederick waited until early

October (just before the extended close of discovery) to raise the issue with the defendants and in

a motion to compel. Id. at 126–27. Frederick blamed the delay on more medical issues and the

fact that she was a single mother whose two daughters recently went off to college. Id. But, as

the magistrate judge noted, these events did not occur until early September, which meant that

Frederick still had about three weeks to address the defendants’ interrogatory responses before

that. Id. at 127. The magistrate judge also noted that Frederick did not inform him that the

parties had resolved nearly two dozen of the discovery disputes she had made part of the motion,

which “created needless work and expense” for the magistrate judge. Id. at 126, 128.

       The Court finds Easty and Liner informative regarding Frederick’s conduct in this case.

First, both cases suggest that Frederick’s inability to meet discovery and motion deadlines in this

case is more of a modus operandi than an anomaly. Liner is especially relevant because in that

case, Frederick offered many of the same justifications for this inability—various medical issues,

heavy workload as a solo practitioner, and seeing her daughters off to college—as she has in this

litigation. See Liner, 333 F.R.D. at 125–27. Second, Frederick’s attempt to voluntarily dismiss

her case in Easty when faced with a summary judgment motion and a potential sanctions motion

is like her attempt to voluntarily dismiss this case without prejudice after being sanctioned and

becoming increasingly dissatisfied with the magistrate judge’s handling of the case. Third,

Frederick’s willingness to make several baseless factual contentions in her complaint in Easty

reinforces the Court’s skepticism of many of the assertions Frederick currently makes.

       Frederick unpersuasively attempts to distance herself from Easty and Liner by noting that

in Easty, she was a pro se plaintiff pursuing a personal claim, and that in Liner, the magistrate



                                                 38
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 39 of 49 PageID #:3654




judge also made “equal or worse comments” about the defendants’ counsel. Doc. 220 at 6. But

her conduct in acting as her own attorney in Easty still sheds light on her conduct as Mallory’s

attorney here. Moreover, that some of the conduct of the defendants’ counsel in Liner may have

been objectionable as well does not excuse Frederick’s conduct. See Pyramid Energy, Ltd. v.

Heyl & Patterson, Inc., 869 F.2d 1058, 1061 (7th Cir. 1989) (“That both parties’ counsel were

dilatory in complying with the court’s orders does not excuse Pyramid’s conduct.”).

       In sum, one McMahan factor, the probable merits of the case, is neutral; two McMahan

factors, apportionment of responsibility and social objectives, weigh against dismissal; and three

McMahan factors—Frederick’s failure to comply with deadlines, the effect of Frederick’s

conduct on the judges’ calendars and time, and the prejudice to Rush—as well as Frederick’s

prior history, weigh in favor of dismissal. With these findings in mind, the Court now turns to

whether “there is a clear record of delay or contumacious conduct, or [if] other less drastic

sanctions have proved unavailing.” Collier, 889 F.3d at 897.

       B.      Delay, Contumacious Conduct, or Less Drastic Sanctions

       Delay. The Court finds that there is a clear record of delay. As discussed regarding the

first McMahan factor, Frederick failed to diligently conduct and respond to discovery and

repeatedly did not comply with the deadlines set in this litigation. And, as discussed with respect

to the third and fourth McMahan factors, Frederick’s inability to participate in the discovery and

briefing processes without court-ordered extensions, as well as her more recent filing of ill-

advised motions, have consumed an inordinate amount of the time and resources of the

magistrate judge, this Court, and Rush, thereby delaying resolution of this case.

       Contumacious Conduct. The Court also concludes that there is a clear record of

contumacious conduct. “Contumacious” conduct is conduct that is perverse in resisting



                                                39
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 40 of 49 PageID #:3655




authority, stubbornly disobedient, or rebellious. See Anderson v. United Parcel Serv., 915 F.2d

313, 313 (7th Cir. 1990); Contumacious, Merriam-Webster Dictionary, available at

https://www.merriam-webster.com/dictionary/contumacious (last visited Feb. 1, 2021).

Frederick’s conduct meets this definition.

       The magistrate judge sanctioned Frederick or her client four times in three months, yet

even now, Frederick sees nothing wrong with the conduct that led to those sanctions. She

maintains that her subpoena to Dr. Cordes, which the magistrate judge found violated Rule

45(d)(1), was “perfectly legal” and “a normal and customary procedure in this jurisdiction.”

Doc. 223 at 3, 6. She still contends that Dr. Cordes is not entitled to the cancellation fee that the

magistrate judge awarded. And she continues to insist that Dr. Cordes’ expert report was

deficient under Rule 26(a)(2) even though the magistrate judge found this argument groundless.

In fact, Frederick chalks up the sanctions not to any wrongdoing on her part but to the magistrate

judge’s alleged bias:

               Only when Plaintiff began to pull together and complain about the
               various instances of bias[] she observed in the treatment of this
               case by [the magistrate judge] did [he] become angry and threaten
               Plaintiff lest she retreat from her complaints about his behavior.
               When Plaintiff’s counsel refused to be bullied by [the magistrate
               judge], he then began to issue voluminous sanctions against
               Plaintiff and her counsel.

                                                 ***

               And as for remorse, Plaintiff does not believe that [the] sanctions
               herein were awarded based upon wrongful conduct. Rather the
               sanctions awarded by [the magistrate judge] were outside of his
               authority and were awarded as retaliation for Plaintiff’s counsel’s
               complaining of wrongful judicial conduct on the part of [the
               magistrate judge] and her refusal to withdraw her complaints about
               the conduct when threatened by [the magistrate judge].

Doc. 220 at 11; Doc. 223 at 9.



                                                 40
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 41 of 49 PageID #:3656




       To be clear, this is not to say that mere disagreement with a magistrate judge’s rulings is

contumacious. But timely objections under Rule 72—which Frederick did not lodge—are the

proper mechanism for asserting that disagreement. And even Frederick’s motion to vacate does

not challenge the merits of the magistrate judge’s rulings; it only challenges his authority to issue

the rulings in the first place. In these circumstances, Frederick’s unwavering insistence that she

is right (and the magistrate judge is wrong) is stubbornly disobedient.

       Furthermore, Frederick has utterly ignored the magistrate judge’s and this Court’s

warnings regarding the assertions she makes in her briefing. After Frederick included vitriolic

attacks on the magistrate judge in her September 11 motion for reconsideration, the magistrate

judge cited several model rules of professional conduct that the assertions violated, warned

Frederick of potential consequences, and gave her the chance to withdraw the assertions. She

refused and, notably, made no attempt to explain to the magistrate judge why she believed her

assertions were appropriate or supported by fact or law. Then, after Frederick’s briefing in

connection with her motion to voluntarily dismiss this case failed to treat the magistrate judge

and opposing counsel “with courtesy and dignity,” this Court warned Frederick that if she

“criticize[s] or challenge[s] a judge’s or opposing counsel’s handling of a matter,” she must do

so respectfully, and that the Court would not again tolerate similar mudslinging. Doc. 211 at 13.

       Despite these warnings from two federal judges, Frederick has continued to use her

filings to disrespect opposing counsel and the magistrate judge. She accuses Rush and its

counsel of viewing her, a solo practitioner, and Mallory, “an indigent, mentally ill, black

female,” as “easy prey.” Doc. 220 at 1. Frederick repeatedly accuses the magistrate judge of

angrily bullying and threatening her as retaliation for her objections to his practices and of

abusing his power to restrict her and her client’s constitutional right to free speech when there is



                                                 41
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 42 of 49 PageID #:3657




no support in the record whatsoever for these accusations. Indeed, the Seventh Circuit’s Chief

Judge found that nothing in Frederick’s judicial misconduct complaint against the magistrate

judge supported her allegations of bias. What is more, Frederick’s briefing disrespectfully refers

to the magistrate judge by only his last name on multiple occasions.

       As a member of the bar, Frederick has an obligation to treat opposing counsel and the

judges overseeing this case with courtesy and respect. In re Snyder, 472 U.S. 634, 647 (1985);

Harrington, 433 F.3d at 548–49. Although criticism of opposing counsel or the court is

permitted and sometimes warranted, the criticism should be professional and civil. See In re

Snyder, 472 U.S. at 647. And the criticism must have a basis in law or fact. See In re Nora, 778

F.3d 662, 665–66 (7th Cir. 2015) (an attorney’s “bandying about of serious accusations” against

judicial officers and opposing counsel “without basis in law or fact [was] unacceptable and

warrant[ed] sanctions”). Frederick’s briefing does not meet these standards. In fact, her conduct

is similar to the sanctionable conduct of the attorney in In re Nora—it involves “needless

antagonism toward opposing counsel and judicial officers” and a refusal to back down from

accusations against the district judge and opposing counsel. 778 F.3d at 664, 666.

       Frederick’s continued hurling of disrespectful assertions in her briefing, even after

warnings from the magistrate judge and this Court, reflects a disregard for the authority of the

judges overseeing this case. In particular, it is the Court’s view that Frederick’s repeated and

unfounded allegations accusing the magistrate judge of racial bias and bullying and threatening

behavior “exhibit such flagrant contempt for the court and its processes that to allow [Frederick]

to continue to invoke the judicial mechanism for [her and her client’s] benefit would raise

concerns about the integrity and credibility of the civil justice system that transcend the interests




                                                 42
     Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 43 of 49 PageID #:3658




of the parties immediately before the court.” 16 Barnhill, 11 F.3d at 1368. This clear record of

Frederick’s contumacious conduct further supports dismissal under Rule 41(b).

         Less Drastic Sanctions. Finally, the Court considers whether less drastic sanctions than

dismissal with prejudice would be effective. Where the misconduct at issue is that of a party’s

attorney and not the party itself, the Seventh Circuit recommends, but does not require, the Court

to “consider sanctioning a misbehaving lawyer before the sanction of dismissal is imposed on a

possibly faultless plaintiff.” Aura Lamp & Lighting, Inc. v. Int’l Trading Corp., 325 F.3d 903,

908 (7th Cir. 2003). For instance, instead of “punishing the plaintiff through dismissal of the

suit,” the Court may consider punishing the attorney through a fine, an award of costs and

attorneys’ fees to be paid by the attorney, a citation for contempt, or professional discipline.

Ball, 2 F.3d at 758. In the end, though, the Court is not required “to enter lesser sanctions before

dismissing a case for lack of prosecution.” McMahan, 892 F.3d at 932; Pyramid Energy, 869

F.2d at 1062 (“A trial court is entitled to say, under proper circumstances, that enough is enough,

and less severe sanctions than dismissal need not be imposed where the record of dilatory

conduct is clear.” (citations omitted)).

         After considering less drastic sanctions than dismissal with prejudice, the Court

concludes that none of these sanctions would effectively redress Frederick’s conduct or deter her

from continuing to engage in such conduct. Monetary sanctions, whether in the form of a fine or

the award of Rush’s costs and attorneys’ fees, are not likely to work. By November 4, Frederick

16
   The Court recognizes Frederick’s apparent belief that her constitutional right to free speech protects her
statements about the magistrate judge. But “[t]he right of free speech is not absolute,” Fuerst v. Clarke,
454 F.3d 770, 774 (7th Cir. 2006), and lawyers, as officers of the court, “may legitimately be subject to
ethical precepts that keep them from engaging in what otherwise might be constitutionally protected
speech,” Gentile v. State Bar of Nev., 501 U.S. 1030, 1081–82 (1991) (O’Connor, J., concurring). In any
event, the Court does not need to define the contours of Frederick’s free-speech rights in these
circumstances because Frederick does not cite any authority that supports her belief that the First
Amendment immunizes her statements and accusations. See Schaefer, 839 F.3d at 607 (“Perfunctory and
undeveloped arguments are waived, as are arguments unsupported by legal authority.”).

                                                     43
     Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 44 of 49 PageID #:3659




was on the hook for almost $17,000 of Rush’s attorneys’ fees, and yet this fee award did not

make Frederick pause and reevaluate her conduct in this litigation moving forward. To the

contrary, Frederick maintains that the magistrate judge awarded monetary sanctions not because

of any wrongful conduct on her part, but as retaliation against her. And although Frederick

appears to have paid all the awarded fees, as she was required to do, 17 she now contends that the

fees should be returned to her. Frederick’s apparent belief that she has done nothing to warrant

the sanctions already awarded against her indicates that further monetary sanctions will likewise

have no effect on her behavior.

         Nor would the possibility of professional discipline or contempt be effective. The

magistrate judge has already filed a complaint with the ARDC, and yet Frederick continues to

file briefs filled with disrespectful and unfounded assertions. If the Court similarly recommends

professional discipline, Frederick will likely view this action as a retaliatory “effort to bully [her]

. . . for daring to object” to the practices or motivation of the magistrate judge and an abusive and

improper effort to silence her complaints. See Doc. 223 at 4; see also Doc. 196 at 3 (assertion by

Frederick that the magistrate judge “bullied and threatened” her with an ARDC complaint and

filed the complaint as retaliation for her judicial misconduct complaint against him). In other

words, the Court does not anticipate that Frederick would understand either professional

discipline or contempt to be a wake-up call regarding the impropriety of her actions. Rather, the

Court believes she would view such a sanction as evidence of bias or retaliation by the Court

against her and her client.

         Frederick views herself as the wronged individual in all of this. She sees herself as

someone who has dared to stand up to and challenge what she perceives to be improper bias and

17
  Absent an order from this Court staying payment of the sanctions, Frederick was obligated to pay the
sanction awards even if she believed they were invalid. See Maness v. Meyers, 419 U.S. 449, 458 (1975);
R-BOC Representatives, Inc. v. Minemyer, 233 F. Supp. 3d 647, 689 n.47 (N.D. Ill. 2017).

                                                  44
  Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 45 of 49 PageID #:3660




conduct by the magistrate judge and opposing counsel. Given this viewpoint, the Court does not

see how lesser sanctions that allow this litigation to proceed will convince Frederick that she

must change her ways.

       C.      Conclusion

       In conclusion, the balance of the McMahan factors and Frederick’s prior history weigh in

favor of dismissal; there is a clear record of both delay and contumacious conduct by Frederick;

and less drastic sanctions would be ineffective. Although the Court is cognizant that the

offending conduct is primarily (and most likely exclusively) that of Mallory’s counsel, and not

Mallory herself, the power to dismiss a case “would be almost worthless” if the Court “could not

hold a litigant responsible for the acts of his or her attorney where those acts meet the

requirements of” Rule 41. Roland v. Salem Cont. Carriers, Inc., 811 F.2d 1175, 1180 (7th Cir.

1987). “[T]hat a party suffers the consequences for its counsel’s misconduct is part and parcel of

our system of representative litigation.” Barnhill, 11 F.3d at 1368 n.9. As such, the Seventh

Circuit has made clear that an attorney’s conduct may substantially harm a blameless client by

causing her case to be dismissed. E.g., Fuery, 900 F.3d at 467; Martinez v. City of Chicago, 499

F.3d 721, 727–28 (7th Cir. 2007); Ball, 2 F.3d at 756. Based on all the circumstances, the Court

exercises its judicial discretion to dismiss Mallory’s case with prejudice under Rule 41(b).

III.   Rush’s Requests for Rule 11 Sanctions

       Finally, Rush asks the Court to order Mallory to pay, as sanctions under Rule 11, all the

attorneys’ fees it incurred in responding to two of Mallory’s filings: (1) Mallory’s motion to

vacate and (2) Mallory’s response to Rush’s motion to dismiss. Under Rule 11, an attorney

certifies that, “to the best of [her] knowledge, information, and belief, formed after an inquiry

reasonable under the circumstances,” the contentions she makes in a filing are “not being



                                                 45
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 46 of 49 PageID #:3661




presented for any improper purpose,” “are warranted by existing law or by a nonfrivolous

argument” for changing the law, and have evidentiary support. Fed. R. Civ. P. 11(b). “If the

[C]ourt determines that a lawyer or party has violated Rule 11(b), ‘[it] may impose an

appropriate sanction on any attorney, law firm, or party that violated the rule or is responsible for

the violation.’” Royce v. Michael R. Needle P.C., 950 F.3d 939, 957 (7th Cir. 2020) (quoting

Fed. R. Civ. P. 11(c)(1)). One permissible sanction is the award of “reasonable attorney’s fees

and other expenses directly resulting from the [Rule 11] violation.” Fed. R. Civ. P. 11(c)(4).

The Court has “considerable discretion in deciding whether to issue Rule 11 sanctions.”

Hinterberger v. City of Indianapolis, 966 F.3d 523, 529 (7th Cir. 2020).

       A.      Mallory’s Motion to Vacate

       Rush argues that Rule 11 sanctions are warranted for Mallory’s motion to vacate because

(1) Mallory “clearly missed the 14-day deadline for filing the motion pursuant to Rule 72” and

(2) Mallory’s motion “delayed the case unnecessarily and needlessly increased litigation costs

for Rush” under Rule 11(b)(1). Doc. 219 at 9. The Court concludes that Rule 11 sanctions are

not warranted on either ground.

       First, although Mallory failed to challenge any of the sanctions orders within Rule 72’s

fourteen-day deadline, the “deadline is not jurisdictional,” so the Court could have exercised its

discretion to consider the challenge as set forth in Mallory’s motion to vacate. Kruger, 214 F.3d

at 786–87. Based on the state of affairs in this litigation, this possibility was a long shot, but the

Court cannot say it was legally or factually frivolous in and of itself for Mallory to take that shot.

       Second, the Court declines to consider Rush’s invocation of Rule 11(b)(1), which

prohibits filings presented to “cause unnecessary delay” or “needlessly increase the cost of

litigation,” because Rush did not raise this ground in its November 18 “safe harbor” letter. The



                                                  46
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 47 of 49 PageID #:3662




party seeking Rule 11 sanctions must serve the opposing party with a letter or demand

“describ[ing] the specific conduct that allegedly violates Rule 11(b)” and then allow the

opposing party twenty-one days to remedy the purportedly offending filing before presenting its

sanctions request to the Court. Fed. R. Civ. P. 11(c)(2); McGreal v. Vill. of Orland Park, 928

F.3d 556, 559 (7th Cir. 2019). The purpose of this safe-harbor provision “is to require parties to

notify their opponents of possible frivolous arguments or claims contained in a [filing] and to

give them [ample] opportunity to withdraw or correct that flawed [filing].” Interface Sec. Sys.,

L.L.C. v. Edwards, No. 03-4054, 2006 WL 8444029, at *16 (C.D. Ill. Mar. 30, 2006). Thus, “a

safe-harbor letter only authorizes a party to seek sanctions based on the grounds set forth in the

letter.” Novoselsky v. Zvunca, 324 F.R.D. 197, 204 (E.D. Wis. 2017).

       Here, though, Rush did not mention subsection (b)(1), delay, or the needless increase in

litigation costs in its November 18 safe harbor letter. This deprived Mallory of the opportunity

to consider these issues before Rush formally sought sanctions on these grounds in its December

16 response to Mallory’s motion to vacate. Therefore, the Court denies Rush’s request for

sanctions based on Rule 11(b)(1) as well. See id. (Rule 11 letter that said nothing about the

plaintiff’s alleged improper purpose in bringing suit did not provide a safe harbor as to that

alleged violation); Interface Sec. Sys., 2006 WL 8444029, at *15–16 (denying Rule 11 sanctions

where the movant’s Rule 11 motion with the court raised grounds that the movant had not

identified in the proposed motion he served on the opposing party).

       B.      Mallory’s Response to Rush’s Motion to Dismiss

       Rush also argues that Rule 11 sanctions are warranted for Mallory’s response to Rush’s

motion to dismiss because “it contains factual misrepresentations, frivolous legal positions[,] and

personal attacks against” the magistrate judge and Rush’s counsel and because it “needlessly



                                                 47
     Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 48 of 49 PageID #:3663




increased the litigation costs for Rush, pursuant to Rule 11(b)(1).” Doc. 222 at 9. Whatever the

merits of Rush’s contentions, the problem is that Rush’s safe harbor letter did not give Mallory

twenty-one days to withdraw her filing, as required by Rule 11(c)(2). In the letter, sent

December 17, 2020, Rush gave Mallory only until January 5, 2021—nineteen days—to

withdraw or correct her filing. Rush then filed its reply, which included its request for Rule 11

sanctions, on January 6, 2021, only twenty days after it sent the safe harbor letter. True, Mallory

filed her response a day late, which made it impossible for Rush to give Mallory twenty-one days

to withdraw her filing before the due date for its reply. But Rush should have still given Mallory

twenty-one days (until January 7) in its safe harbor letter to withdraw her filing and then sought a

brief extension of time to file its reply brief on January 8 or later, so that Mallory received the

required twenty-one-day safe harbor. Compliance with Rule 11(c)(2)’s requirements “requires

the opportunity to withdraw or correct the challenged [filing] within 21 days without imposition

of sanctions.” N. Ill. Telecom, Inc. v. PNC Bank, N.A., 850 F.3d 880, 888 (7th Cir. 2017).

Because Rush’s December 17, 2020 letter and January 6, 2021 filing did not provide that

opportunity, the Court declines to award Rule 11 sanctions based on Mallory’s response to

Rush’s motion to dismiss. See id. at 888–89 (reversing award of Rule 11 sanctions where the

moving party’s Rule 11 letters did not offer the opposing parties a twenty-one-day safe harbor). 18




18
  Also, awarding attorneys’ fees for two briefs (one which Rush would have had to file anyway) on top
of a dismissal with prejudice strikes the Court as overkill.

                                                  48
 Case: 1:18-cv-04364 Document #: 226 Filed: 02/09/21 Page 49 of 49 PageID #:3664




                                        CONCLUSION

       For the foregoing reasons, the Court grants Rush’s motion to dismiss with prejudice

[208]; denies Mallory’s motion to vacate [214]; grants Mallory’s motion to accept her December

17, 2020 filing as timely [221]; and denies Rush’s requests for Rule 11 sanctions. The Court

dismisses this case with prejudice under Federal Rule of Civil Procedure 41(b).



Dated: February 9, 2021                                    ______________________
                                                           SARA L. ELLIS
                                                           United States District Judge




                                               49
